DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application GR20180100165 was received on 04/17/2018

Response to Arguments/Amendments
3.	The Applicant’s amendments to the independent claims (see pp. 8 - 9 of Applicant’s Remarks dated 02/11/2021), have been fully considered; the newly amended claim language overcomes the previously applied rejection under 35 U.S.C. §112(b). The rejection (see section 3 of the Office Action dated 11/24/2020) has been withdrawn. 

4.	The Applicant’s amendments to claims 3, 7, 14, and 18 (see pp. 9 - 10 of Applicant’s Remarks dated 02/11/2021), have been fully considered; the newly amended claim language overcomes the previously applied rejection under 35 U.S.C. §112(b). The rejection (see section 4 of the Office Action dated 11/24/2020) has been withdrawn. 

5.	The Applicant’s amendments to claims 6 and 17 (see p. 10 of Applicant’s Remarks dated 02/11/2021), have been fully considered; the newly amended claim language overcomes the previously applied rejection under 35 U.S.C. §112(b). The rejection (see section 5 of the Office Action dated 11/24/2020) has been withdrawn. 

6.	The Applicant’s arguments related to the prior art rejection of the amended independent claims (see pp. 11 - 15 of Applicant’s Remarks dated 02/11/2021), have been fully considered and are persuasive. See section 8 below for further details.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

REASONS FOR ALLOWANCE
7.	Claims 1 - 20 are allowed.
Reasons For Allowance Over Prior Art
8.	The following is an examiner’s statement of reasons for allowance:
	The independent claims are directed towards the idea of codeword retransmission. More specifically, the independent claims are directed towards the idea of multiple codeword retransmission, wherein the codewords are retransmitted on different DMRS ports, wherein the determination of which DMRS ports to retransmit on is based (at least partly) on whether DMRS time domain bundling is being used. If time domain DMRS bundling is used, the UE is to assume that a particular precoder/DNRS port/time combination is used for the retransmitted claims 1 - 20 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 2464     

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464